Filed 10/23/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 215







Ryan R. Corman, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120307







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Benjamin C. Pulkrabek (on brief), 402 1st Street Northwest, Mandan, N.D. 58554-3118, for petitioner and appellant.



Carmell F. Mattison (on brief), Assistant State’s Attorney, Erich M. Grant (on brief), third-year law student, under the Rule on Limited Practice of Law by Law Students, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for respondent and appellee.

Corman v. State

No. 20120307



Per Curiam.

[¶1]	Ryan Corman appeals from a district court order summarily dismissing his application for post-conviction relief.  In 2008, Corman was convicted of contributing to the delinquency or deprivation of a minor, and this Court affirmed the conviction.  
State v. Corman
, 2009 ND 85, 765 N.W.2d 530.  Corman argues on appeal that the district court erred in summarily dismissing his application for post-conviction relief, contending an evidentiary hearing was necessary to develop the issues and complete the record.  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7); 
see
 
Everett v. State
, 2010 ND 4, ¶ 1, 789 N.W.2d 282 (citing 
Klose v. State
, 2008 ND 143, ¶ 10, 752 N.W.2d 192 (explaining res judicata precludes claims or variations of claims raised in previous proceedings and misuse of process precludes claims that could have been raised in a prior post-conviction proceeding or other proceeding)).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom